FILED
                           NOT FOR PUBLICATION
                                                                             JUL 25 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-10394

              Plaintiff-Appellee,                D.C. No.
                                                 1:13-cr-00653-SOM-1
 v.

JOHN PENITANI,                                   MEMORANDUM*

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   15-10410

              Plaintiff-Appellee,                D.C. No.
                                                 1:13-cr-00514-SOM-3
 v.

JOHN PENITANI,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan Oki Mollway, Chief Judge, Presiding




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                             Submitted July 21, 2016**

Before: HUG, FARRIS, and CANBY, Circuit Judges.

      John Penitani appeals from the district court’s judgments and challenges his

guilty-plea convictions and concurrent 168-month sentences for one count of

conspiracy to possess with intent to distribute in excess of 50 grams of

methamphetamine and another count of conspiracy to distribute and possess with

intent to distribute 50 grams or more of methamphetamine, all in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. Pursuant to Anders v. California, 386
U.S. 738 (1967), Penitani’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Penitani the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief as to Penitani’s convictions.

We accordingly affirm his convictions.

      Penitani has waived his right to appeal his sentences. Because the record

discloses no arguable issue as to the validity of the appeal waiver, we dismiss the



         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           2
appeals as to his sentences. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                        3